Name: Commission Regulation (EC) NoÃ 510/2008 of 6Ã June 2008 amending AnnexÃ VI to Council Regulation (EC) NoÃ 1234/2007 for the 2008/09 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  agri-foodstuffs;  production;  beverages and sugar
 Date Published: nan

 7.6.2008 EN Official Journal of the European Union L 149/61 COMMISSION REGULATION (EC) No 510/2008 of 6 June 2008 amending Annex VI to Council Regulation (EC) No 1234/2007 for the 2008/09 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 59(1) in conjunction with Article 4 thereof, Whereas: (1) Annex VI to Regulation (EC) No 1234/2007 lays down the national and regional quotas for the production of sugar, isoglucose and inulin syrup. For the 2008/09 marketing year those quotas should be adjusted. (2) The adjustments result from the allocation of additional and supplementary isoglucose quotas. (3) The possible supplementary isoglucose quotas which might be allocated at a later date for the 2008/09 marketing year upon requests by undertakings approved in Italy, Lithuania, and Sweden will be taken into account in the next adjustment of the quotas laid down in Annex VI to Regulation (EC) No 1234/2007 before the end of February 2009. (4) The adjustments also result from the application of Article 3 of Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (2), which provides for restructuring aid for undertakings which renounce their quotas and from the application of Article 4a(4) of that Regulation which provides for a definitive reduction of quotas allocated to undertakings in case of growers' applications for restructuring aid. It is therefore necessary to take account of the quotas renounced or reduced as a result of grower's applications for the 2008/09 marketing year under the restructuring scheme. (5) Annex VI to Regulation (EC) No 1234/2007 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EC) No 1234/2007 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Regulation (EC) No 361/2008 (OJ L 121, 7.5.2008, p. 1). (2) OJ L 58, 28.2.2006, p. 42. Regulation as last amended by Regulation (EC) No 1261/2007 (OJ L 283, 27.10.2007, p. 8). ANNEX ANNEX VI NATIONAL AND REGIONAL QUOTAS from the 2008/09 marketing year onwards (in tonnes) Member States or regions (1) Sugar (2) Isoglucose (3) Inulin syrup (4) Belgium 676 235,0 114 580,2 0 Bulgaria 0 89 198,0 Czech Republic 372 459,3 Denmark 372 383,0 Germany 2 898 255,7 56 638,2 Ireland 0 Greece 158 702,0 0 Spain 630 586,2 123 423,4 France (metropolitan) 2 956 786,7 0 French overseas departments 480 244,5 Italy 508 379,0 32 492,5 Latvia 0 Lithuania 90 252,0 Hungary 105 420,0 220 265,8 Netherlands 804 888,0 0 0 Austria 351 027,4 Poland 1 405 608,1 42 861,4 Portugal (mainland) 0 12 500,0 Autonomous Region of the Azores 9 953,0 Romania 104 688,8 15 879,0 Slovenia 0 Slovakia 112 319,5 68 094,5 Finland 80 999,0 0 Sweden 293 186,0 United Kingdom 1 056 474,0 43 591,6 TOTAL 13 468 847,2 819 524,6 0